Exhibit 10.3

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

License Agreement

 

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is effective as of February
27, 2013 (the “Effective Date”), and is by and between the University of
Cincinnati, a state institution of higher education organized under Section 3361
of the Ohio Revised Code, having an address at 51 Goodman Dr., Suite 240,
Cincinnati, OH 45221-0829, (“UC”) and Chelexa BioSciences, Inc., with an address
at 239 South Street, Hopkinton, MA 01748 (the “Company”).

 

In consideration of the promises and mutual covenants contained herein, and
intending to be legally bound hereby, UC and the Company (individually referred
to as a “Party” and collectively referred to as the “Parties”) hereto agree to
the following terms and conditions:

 

Article 1. Definitions

 

For all purposes of this Agreement the following terms, as used herein, will
have the meanings specified below:

 

1.1“Affiliate” means any corporation or other business entity that is owned
and/or controlled by the Company. Unless otherwise specified, the term Company
includes Affiliates.

 

1.2“Invention” means any innovation, improvement, development, discovery, and
information relating thereto, whether or not written or otherwise fixed in any
form or medium, regardless of the media on which it is contained and whether or
not patentable or copyrightable as described in UC Disclosure #[*], “[*].”

 

1.3“Patent Rights” means any patent applications based on the Invention, and any
foreign counterparts thereof, as well as all continuations,
continuations-in-part, divisions, and renewals thereof, all patents which may be
granted thereon, and all reissues, reexaminations, extensions, patents of
additions and patents of importation thereof, including specifically the
following nendina atent applications:

 

Jurisdiction   Serial #   Title [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]
[*]   [*]   [*] [*]   [*]   [*]

 

1.4“Know-how” means any and all proprietary information, methods, processes,
techniques and data, which are necessary or useful for the manufacture, use or
sale of any Licensed Product (as defined below) and which comprise Confidential
Information (as defined herein in Article 10, below).

 

1.5“Invention Rights” means collectively and individually Patent Rights and
Know-How.

 

1.6“Licensed Product” means any and all products and processes, (i) in the
jurisdiction where such products and processes are being manufactured, used,
offered for sale, sold or imported which could not be manufactured, used,
offered for sale, sold or imported without infringing one or more claims of the
Patent Rights, or (ii) are manufactured, used or sold, in whole or in part,
through the use of the Invention Rights.

 



 

 

 

1.7“Net Sales” means the aggregate gross revenues derived by the Company from
the sale of the Licensed Products to, and practice of the Licensed Product for,
an unaffiliated third party in an arm’s length transaction, less credits granted
on account of price adjustments, recalls, rejections or return of items
previously sold, and excises, sales taxes, duties or other taxes imposed upon
and paid with respect to such sales.

 

1.8“Non-Royalty Sublicense Income” means sublicense issue fees, sublicense
maintenance fees, sublicense milestone payments, and similar non-royalty
payments made by sublicensee to Company on account of sublicenses pursuant to
this Agreement.

 

1.9“Field” means inclusive of all commercial applications in the Use of Zinc
Chelators to Inhibit Biofilm Formation.

 

1.10“Territory” means inclusive of all global commercial markets.

 

1.11“Term” means the period beginning on the Effective Date and extending to the
earlier of May 31, 2025 or the last to expire patent in the Patent Rights.
Company has first right of refusal to renew “Term” if Company so decides.

 

1.12“Fiscal Year” means the twelve (12) month period from January 1 to December
31.

 

1.13“Calendar Quarter” means the three (3) months ending on the last day of
March, June, September and December of each calendar year as defined in Fiscal
Year.

 

1.14“Enabling Technology” means any and all additional licenses and rights which
are not licensed to the Company under this Agreement and which are required by
the Company for the exercise of the Patent Rights or the manufacture of the
Licensed Products hereunder.

 

1.15Progress Report” means a written report describing the Company’s progress on
operations, research and development, clinical requirements, regulatory
approvals, manufacturing, sublicensing, marketing and sales during the most
recent Fiscal Year and plans for the forthcoming year.

 

Article 2. Grant of License

 

2.1Grant. UC hereby grants to the Company, during the Term, a royalty-bearing
exclusive license to UC’s rights to make, use, have made, import, offer for
sale, and sell the Licensed Product within the Territory in the Field. Such
license shall include the right to grant sublicenses within the Territory in the
Field.

 

2.2Reservation of Rights. The license granted herein is subject to the rights,
if any, of the United States government and to a reservation of the right of UC
to use the Invention Rights for internal, academic research and educational
purposes.

 



2 

 

 

Article 3. Sublicenses

 

3.1UC also grants to the Company the right to issue exclusive and nonexclusive
sublicenses (with the right to further sublicense) to third parties to make,
use, have made, import, offer for sale, and sell the Licensed Product within the
Territory and the Field in which the Company has exclusive rights under this
Agreement.

 

3.2Each sublicense granted by the Company or its sublicensees under this
Agreement shall be embodied in a written document and all relevant terms of this
Agreement shall apply to each such sublicense to the same extent as they apply
to the Company unless otherwise agreed to in writing by UC. Among other things,
the Company and its sublicensees shall include reporting and audit provisions
substantially similar to the reporting and audit requirements placed on the
Company under this Agreement.

 

3.3The Company and its sublicensees shall make commercially reasonable efforts
to enforce the terms and conditions of any sublicense agreements. Copies of all
sublicense agreements shall be provided to UC within thirty (30) days of
execution of each sublicense. The Company hereby assumes responsibility for the
performance of all obligations so imposed on its sublicensees by this Agreement
and will itself pay and account to UC for all payments and reports due under
this Agreement which may accrue by reason of the operations of each sublicense,
as if it were the Company’s own commercial activity.

 

3.4The Company and its sublicensees shall provide, in all sublicenses granted by
it under this Agreement that the Company’s interest in such sublicenses shall
terminate upon termination of this Agreement as provided in Article 12.5.

 

Article 4. Fees and Royalties

 

4.1Annual License Maintenance Fee. Company shall pay to UC the sum of [*]
([*]USD) on May 1, 2013, on the one year anniversary after the Effective Date
and continuing annually on each anniversary date of the Effective Date for the
Term.

 

4.2Royalty. The Company shall pay to UC during the Term a royalty of [*] ([*]%)
of Net Sales.

 

4.3Non-Royalty Sublicensing Income. Company shall pay to UC [*] ([*]%) of all
Non-Royalty Sublicense Income.

 

4.4On Net Sales of Licensed Products sold or disposed by a sublicensee of the
Company or any sublicensee of a Company sublicensee, Company must pay to UC an
earned royalty of [*]([*]%) as if these were Company’s Net Sales. All royalties
received in excess of royalties due to UC under this Article 4.4 belong to
Company.

 

4.5Minimum Royalty. Starting with the Fiscal Year beginning on January 1, 2013
and for each Fiscal Year thereafter during the Term, the total annual royalty
payable under Article 4.2 shall amount to a minimum of [*] dollars ($[*]).
Should the actual running royalties paid under Article 4.2 fall short of this
minimum amount, the difference shall be paid to UC by the Company when the
royalty payment for the Fiscal Year is due.

 

4.6Milestone Payments. The Company agrees to make the following payments to UC
upon the first occurrence of each milestone event due to the actions of the
Company or the Company’s sublicensee related to a Licensed Product:

 

Event   Payment Issuance of the first Patent   $[*] First sale of a Licensed
Product by Company   $[*]

 



3 

 

 

Article 5. Diligence

 

5.1The Company agrees to work diligently in the development, production and
marketing of Licensed Products within the global market and the respective
discipline of biofilm prevention utilizing the Zinc Chelator DTPA and will for
such purpose make available adequate resources and qualified personnel.

 

5.2The Company shall use diligent efforts to effect introduction of the Company
(or those of its sublicensees) branded products into commercial use as quickly
as is reasonably possible, consistent with sound and reasonable business
practices and judgment; thereafter, until the expiration of this Agreement, the
Company and its sublicensees shall endeavor to keep branded products reasonably
available to the public.

 

5.3At any time after one (1) year from the Effective Date of this Agreement, UC
may, at its sole option, terminate or render this license nonexclusive if, in
UC’s judgment, the Progress Reports furnished by the Company do not demonstrate
that the Company:

 

5.3.1has put the licensed subject matter into commercial use in the global
market (based on regulatory approval per country) hereby licensed, directly or
through a sublicensee, and is keeping the licensed subject matter reasonably
available to the public, or

 

5.3.2is engaged in manufacturing, marketing or sublicensing activity which is
reasonably expected to achieve the goals of Article 5.2.

 

Article 6. Warranty

 

6.1Nothing in this Agreement shall be construed as:

 

6.1.1A warranty or representation by UC as to the validity or scope of any of
the Invention Rights;

 

6.1.2An obligation of UC to bring or prosecute actions or suits against third
parties;

 

6.1.3A grant of rights to the Company to use any trademark or the name of UC in
advertising, publicity or otherwise; or

 

6.1.4Granting rights to the Company under rights of UC other than the Invention
Rights, by implication, estoppel, or otherwise, regardless of whether such other
UC rights are dominant or subordinate to any of the Invention Rights.

 

6.2Except as expressly set forth in this Agreement, UC MAKES NO REPRESENTATIONS,
EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND ASSUMES NO
RESPONSIBILITIES WHATEVER WITH RESPECT TO THE USE, SALE OR OTHER DISPOSITION BY
COMPANY OR ITS VENDEES OR OTHER TRANSFEREES OF PRODUCTS INCORPORATING OR MADE BY
USE OF INVENTION RIGHTS LICENSED UNDER THIS AGREEMENT OR INFORMATION, IF ANY,
FURNISHED UNDER THIS AGREEMENT. SUCH INVENTION RIGHTS AND INFORMATION ARE
PROVIDED AS IS, WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR WARRANTY THAT THE USE WILL NOT INFRINGE ANY PATENT, COPYRIGHT OR
TRADEMARK OR OTHER RIGHTS, OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.

 



4 

 

 

Article 7. Records, Reports and Payments

 

7.1The Company shall report to UC the date of first sale of a Licensed Product
by Company or a sublicensee within thirty (30) days following that sale.

 

7.2No later than sixty (60) days after the end of each Fiscal Year, the Company
shall provide to UC a written annual Progress Report. If multiple technologies
are covered by the license granted hereunder, the Progress Report shall provide
the information set forth above for each technology. If UC believes in good
faith that progress is not equal to that anticipated in the previous year’s
plan, the Company shall explain the reasons for the difference and prepare and
present a modified business plan for UC’s review and approval. The Company shall
also provide any reasonable additional data UC requires to evaluate the
Company’s performance.

 

7.3The Company shall deliver to UC within sixty (60) days after the end of each
Calendar Quarter a written report showing its sales of the Licensed Product as
well as any payments from sublicensees and its computation of remuneration to UC
due under this Agreement for such Calendar Quarter and at the same time make the
payment of the remuneration due. If it had no sale of any Licensed Product by
Company or a sublicensee the report shall so state. All Net Sales shall be
segmented in each such report according to each UC technology in the Licensed
Product. For payments by sublicensees, the report shall segment the payments by
any applicable UC technology in the sublicensed product. The report shall
include the rates of exchange used for conversion to US Dollars (USD) from the
currency in which such sales were made.

 

7.3.1In cases of sales outside the USA, royalty payments shall be made in net US
Dollars. The amounts shall be calculated using currency exchange rates as set
forth in The Wall Street Journal on the last day of the Calendar Quarter for
which remuneration is due as noted in 7.3.

 

7.3.2All payments due to UC from the Company shall be made without deduction for
taxes, assessments, or other charges of any kind which may be imposed on Company
by the government of the country where the transactions occur or any political
subdivision thereof with respect to any amounts payable to UC pursuant to this
Agreement, and such taxes, assessments, or other charges shall be assumed by the
Company. Late payments shall be subject to an interest charge of the lesser of
one percent (1%) per month or the maximum allowed by law.

 

7.3.3The Company shall keep full, true and accurate books of accounts based on
good accounting principles and other records containing relevant information and
data which may be necessary to ascertain and verify the remuneration payable to
UC hereunder for a period of three (3) years following the year to which such
records relate. During the Term and for a period of three (3) years following
its termination, UC shall have the right to audit, or have an agent, accountant
or other representative, audit such books, records and supporting data upon
thirty (30) days notice. Any audit shall be at UC’s expense, except that the
Company shall reimburse UC for the cost of the audit in the event that UC
discovers an underpayment of ten percent (10%) or more of the amount due.

 



5 

 

 

7.4All matters relating to this Article 7 shall be subject to the
confidentiality provisions of Article 10 and shall not be used for any purpose
other than in connection with the examination by UC contemplated by this
Article, nor shall any such information or material be disclosed to any person
or entity other than UC’s outside or in-house counsel, accountants, officers and
those personnel of each having a legitimate need to know.

 

Article 8. Patent Prosecution

 

8.1The Company shall arrange for the preparation, filing, prosecution and
maintenance of any and all patent applications and patents included in the
Invention Rights by counsel of its own selection. The Company shall consult with
UC as to the preparation, filing, prosecution and maintenance of such patent
applications and patents and shall furnish to UC copies of documents relevant to
any such preparation, filing, prosecution or maintenance. If the Company elects
not to file, prosecute or maintain a patent application or patent included in
the Invention Rights that is owned solely by UC or jointly by the Company and
UC, UC shall be given the opportunity to do so at its own expense. Said
Invention Right will be free and clear of this Agreement, and in the case of
jointly-owned patents, the Company will retain its joint ownership rights and
the Parties will have no duty of royalty or accounting to each other with
respect to such jointly-owned patents.

 

8.2UC agrees to cooperate fully with the Company in the preparation, filing, and
maintenance of the patent applications and patents included within the Invention
Rights. The Company agrees to promptly reimburse UC for any out-of-pocket
expenses it may incur at the Company’s request under this Article 8 including
but not limited to invoices for patent expenses totaling [*] ($[*]) incurred by
the University, billed to 3G Biotech, LLC and paid by the Company in accordance
with the following payment schedule:

 

  8.2.1 [*] ($[*]) coincident with the execution of this agreement;   8.2.2 [*]
($[*]) on March 31, 2013;   8.2.3 [*] ($[*]) on April 30, 2013   8.2.4 [*]
($[*]) on May 31, 2013

 

8.3If the Company chooses to discontinue its prosecution or payment of the
continued filing, prosecution or maintenance of any particular patent
application or patent within the Patent Rights it will so inform UC in
sufficient time prior to implementation of such decision to allow UC to assume
such duties. UC then shall have the right but not the obligation to file,
prosecute, or maintain such patent or patent application at its own expense. In
such a case said patent or patent application will be free and clear of this
Agreement and UC will be free to exploit and to assign or license or otherwise
dispose of any such patent or patent application to third parties without
further obligation to the Company.

 

8.4In the event that any claim of any patent application within the Patent
Rights is canceled, abandoned, or otherwise disallowed by a final non appealable
action of a Patent Office having jurisdiction, or in the event that any claim of
any patent within the Patent Rights is held invalid or unenforceable by a
non-appealable decision by any court of competent jurisdiction, such claim will
be excluded from this Agreement as of the date of final disallowance or final
decision of invalidity or non enforceability.

 

Article 9. Infringement

 

9.1Each Party shall make reasonable efforts to report in writing to the other
Party any infringement or suspected infringement of any right within the
Invention Rights or unauthorized use or misappropriation of anything of value
transferred hereunder by a third party of which it becomes aware during the
Term, and, upon request shall provide the other Party with all available
evidence in its possession supporting said infringement, suspected infringement
or unauthorized use or misappropriation.

 



6 

 

 

9.2Except as provided in Article 9.3, the Company shall have the right but not
the obligation to initiate an infringement suit or other appropriate action
against any third party who at any time has infringed or is suspected of
infringing of any right within the Invention Rights or who has misused or
misappropriated anything of value transferred hereunder. The Company shall give
UC sufficient advance written notice of its intent to initiate such action and
the reasons therefor, and shall provide UC with an opportunity to make
suggestions and comments regarding such action. The Company shall keep UC
promptly informed of the status of any such action. The Company shall have the
sole and exclusive right to select counsel for and shall pay all expenses of
such action. UC shall offer reasonable assistance to the Company in connection
therewith at no charge to The Company except for reimbursement of reasonable
out-of-pocket expenses. The Company may settle any such action subject to prior
approval of UC, which approval shall not be unreasonably withheld or delayed.
Any damages, profits or awards of whatever nature recovered from such action
shall be treated as Non-Royalty Sublicensing Income under this Agreement after
the Company has been compensated for its reasonable costs actually incurred in
connection with such action.

 

9.3In the event that the Company does not (a) secure cessation of the
infringement, (b) enter suit against the infringer, or (c) provide UC with
evidence of bona fide negotiations for resolution of the claim, within nine (9)
months of notice under Article 9.1 hereof, UC shall thereafter have the right
but not the obligation to take action against the infringer at UC’s own expense.
The Company shall offer reasonable assistance to UC in connection with such
action at no charge to UC except for the reimbursement of reasonable
out-of-pocket expenses. Any damages, profits or awards of whatever nature
recovered from such action shall belong solely to UC.

 

Article 10. Confidentiality

 

10.1In connection with this Agreement, it is acknowledged that each Party may
disclose its confidential and proprietary information to the other Party. Any
such information that is first disclosed in writing, or if first disclosed
orally is later transmitted in written form, and is labeled as “Confidential” is
referred to herein as “Confidential Information.”

 

10.2Each Party hereto shall maintain the Confidential Information of the other
Party in confidence, and shall not disclose or otherwise communicate such
Confidential Information to others during the Term and for a period of three (3)
years following termination, or use it for any purpose except pursuant to, and
in order to carry out, the terms and objectives of this Agreement, and hereby
agrees to exercise every reasonable precaution to prevent the unauthorized
disclosure of such Confidential Information by any of its directors, officers,
employees, consultants or agents.

 

10.3The provisions of Article 10.2 shall not apply to any Confidential
Information disclosed hereunder which:

 

10.3.1either was or will be lawfully disclosed to the recipient by an
independent third party rightfully in possession of the Confidential
Information; or

 

10.3.2is public knowledge prior to or after its disclosure other than through
acts of omission attributable to recipient; or

 



7 

 

 

10.3.3was independently known to the recipient prior to receipt from the
disclosing party, as demonstrably documented in contemporaneous written records
of the recipient or

 

10.3.4is required to be disclosed by any of the Parties to comply with
applicable laws, to defend or prosecute litigation or to comply with
governmental regulations, provided that such Party promptly notifies the other
Party so as to permit such Party to take action to avoid and/or minimize the
degree or such disclosure.

 

Article 11. Publication

 

11.1UC reserves the right to publish the results of its research on the
Invention. Before publishing, however, UC agrees to submit copies of any
manuscript proposed for publication to the Company at least thirty (30) days in
advance of the presentation or publication date, and if the Company asks to
defer publication within thirty (30) days after receipt of the manuscript so
that patent applications may be filed, UC shall not publish or otherwise
disclose to any third party any of the information contained in the manuscript
until such time as a patent application has been filed or the expiration of
ninety (90) days from the date of disclosure to the Company, whichever occurs
first.

 

Article 12. Termination

 

12.1This Agreement will become effective on the Effective Date and will continue
for the Term unless terminated earlier pursuant to the terms of this Agreement.
This Agreement may not be terminated by either Party except in accordance with
this Article 12.

 

12.2The Company may terminate this Agreement at any time by providing twelve
(12) months written notice to UC. Upon termination, a final report shall be
submitted and any royalty payments and unreimbursed expenses due to UC become
payable within 60 days after termination.

 

12.3In the event that the Company shall be in default of any of its material
obligations hereunder, UC may at its sole option: (a) terminate this Agreement
or (b) convert any exclusive license hereunder to a non-exclusive license. This
option (a) or (b) of UC shall be exercised by written notice to the Company
specifying the nature of the default including the amount of royalties then due,
if any, and shall be effective ninety (90) days following receipt of said notice
by the Company unless the Company cures said default prior to the expiration of
said period of ninety (90) days.

 

12.4Upon termination:

 

12.4.1The Company shall provide UC with the right to access any regulatory
information filed with any US or foreign government agency with respect to the
Licensed Product.

 

12.4.2If the Company has filed patent applications or obtained patents to any
modification or improvement to the Licensed Product within the scope of the
Invention Rights, the Company agrees upon request to enter into good faith
negotiations with UC or its future licensee(s) for the purpose of granting
license rights to said modifications or improvements in timely fashion and under
commercially reasonable terms and at the sole discretion of the Company.

 



8 

 

 

12.5Termination of this Agreement or conversion to a non-exclusive license as
provided under Article 12.1 or 12.3 shall terminate any sublicenses which may
have been previously granted by the Company, provided that any sublicensee may
elect to obtain a license at terms no less favorable than this Agreement by
advising UC in writing, within sixty (60) days after the sublicensee’s receipt
of written notice of such termination or conversion, of its agreement to tender
to UC all the performance (including obligations for payment) previously due to
the Company under its sublicensing agreement with the Company. Any sublicense
granted by the Company shall contain a provision corresponding to this Article
12.5.

 

12.6Upon termination of this Agreement or conversion to a non-exclusive license
as provided under Article 12.1 or 12.3, neither Party shall be relieved of any
obligations incurred prior to such termination or conversion, and the
obligations of the Parties under any provisions which by their nature are
intended to survive any such termination or conversion shall survive and
continue to be enforceable.

 

12.7In the event that the Company shall become insolvent, shall make an
assignment for the benefit of creditors, or shall have a petition in bankruptcy
filed for or against it, UC shall have the right to terminate this entire
Agreement immediately upon giving the Company written notice of such
termination.

 

Article 13. Indemnification and Insurance

 

13.1The Company agrees to defend UC at the Company’s cost and expense, and will
indemnify and hold harmless UC from and against any and all losses, costs,
damages, fees or expenses, including attorney’s fees arising out of or in
connection with the manufacture, use, commercialization, marketing or sale by
the Company and its transferees of the Licensed Products.

 

13.2Beginning at such time as any such product or process is being commercially
distributed or sold by the Company or by a sublicensee, or agent of the Company,
the Company shall at its sole cost and expense procure and maintain
comprehensive general liability insurance in amounts not less than $2,000,000
(USD) per incident and $2,000,000 (USD) annual aggregate. Such comprehensive
general liability insurance shall provide (i) product liability coverage and
(ii) broad form contractual liability coverage for Company’s indemnification
under this Agreement.

 

If the Company elects to self-insure all or part of the limits described above
(including deductibles or retentions which are in excess of $250,000 (USD)
annual aggregate) such self-insurance program must be acceptable to UC. The
minimum amounts of insurance coverage required shall not be construed to create
a limit of the Company’s liability with respect to its indemnification under
this Agreement.

 

13.3The Company shall provide UC with written evidence of such insurance upon
request of UC. The Company shall provide UC with written notice at least thirty
(30) days prior to the cancellation, non-renewal or any material change in such
insurance; if the Company or its sublicensee, or agent does not provide evidence
to UC of replacement insurance providing comparable coverage within an
additional thirty (30) day period, UC shall have the right to terminate this
Agreement and any license hereunder effective at the end of such additional
thirty (30) day period without notice or any additional waiting periods,
notwithstanding Article 13.2 of this Agreement.

 

13.4The Company shall maintain such comprehensive general liability insurance
beyond the expiration or termination of this Agreement during (i) the period
that any Licensed Product, other product, process or service relating to or
developed pursuant to this Agreement is being commercially distributed or sold
by the Company or by a sublicensee, or agent of the Company and (ii) for a
reasonable period thereafter which in no event shall be less than fifteen (15)
years.

 



9 

 

 

Article 14. Notices

 

14.1Any notice required or permitted under this Agreement shall be sufficiently
made or given on the date of mailing if in writing and sent to such Party by
registered or certified mail, postage prepaid or an overnight courier with
signature required, addressed to it at its address below, or as it shall
designate by written notice given to the other Party.

 

In the case of UC:   In the case of the Company:       Director of Intellectual
Property
University of Cincinnati
P.O. Box 210829
Cincinnati, OH 45221-0829     Chelexa BioSciences, Inc.
239 South Street
Hopkinton, MA 01748
Attn: President

 

Article 15. Miscellaneous

 

15.1It is understood that UC is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities and that its obligations hereunder are
contingent on compliance with all applicable United States export laws and
regulations. The transfer of certain technical data and/or commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by the Company that the Company shall not export data
or commodities to certain foreign countries without prior approval of such
agency. UC neither represents nor warrants that a license shall not be required
nor that, if required, it shall be issued. In any event, the Company
specifically agrees not to export or re-export any information and/or technical
data and/or products in violation of any applicable USA laws and/or regulations.

 

15.2This Agreement shall be construed under and interpreted under the Laws of
the State of Ohio, USA, except that questions affecting the construction and
effect of any patent shall be determined by the national law of the country in
which the patent has been granted.

 

15.3In the event that either Party is prevented from performing or is unable to
perform any of its obligations under this Agreement due to any act of God, fire,
casualty, flood, war, strike, lockout, failure of public utilities, government
regulation or the like, such Party shall give notice to the other Party in
writing promptly, and thereupon the affected Party’s performance shall be
excused and the time for performance shall be extended for the period of delay
or inability to perform due to such occurrence.

 

15.4The waiver by either Party of a breach or default of any provisions of this
Agreement by the other Party must be in written form and signed by both Parties,
and shall not be construed as a waiver of any succeeding breach of the same or
any other provision.

 

15.5This Agreement supersedes all prior agreements, written or oral, between the
Company and UC and shall constitute the entire agreement and understanding
between the Parties with respect to the subject matter hereof.

 

15.6This Agreement and each of its provisions shall be binding upon the Parties
and may not be modified, amended or altered except by a writing signed by UC and
the Company.

 

15.7Neither Party may assign this Agreement without the prior written consent of
the other Party.

 

10 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their properly and duly authorized officers or representatives as of the
Effective Date.

 



University of Cincinnati (“UC”)   Chelexa BioSciences, Inc. p       By: /s/
Geoffrey Pinski   By: /s/ Kenneth L. Rice Jr. Name:  Geoffrey Pinski   Name: 
Kenneth L. Rice Jr. Title: Director   Title: Executive Chairman Date: February
27, 2013   Date: February 27, 2013

 

 

11



 

 

 

 

